Citation Nr: 0421876	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant has submitted documents showing guerrilla 
service in the Philippines from May 1942 to September 1943, 
and Philippine Army service from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of basic eligibility for VA benefits.  
A notice of disagreement (NOD) was received in July 2002, a 
statement of the case was issued in November 2002, and a 
substantive appeal was received in December 2002.

In the December 2002 substantive appeal, the appellant 
requested a hearing at the RO before a Decision Review 
Officer (DRO), which was scheduled for April 3, 2003.  An 
Informal Conference Report dated April 3, 2003, reflects 
that, in lieu of a formal hearing, the appellant met 
informally with the DRO.  He had no additional evidence to 
submit, and discussed the appeal process.  It was agreed that 
he would pursue his appeal to the Board.  In May 2004, the 
appellant wrote that the informal hearing conducted on April 
3, 2003, satisfied his request for a personal hearing.  

A review of the record shows that the appellant filed a claim 
in April 1994 based upon a bullet wound in his stomach, which 
was denied by the RO in June 1994, on the basis that his name 
did not appear on the roster of recognized guerrillas in the 
records of the office.  The appellant did not appeal that 
determination, and it therefore became final in June 1995.  
In February 2002, the appellant requested that his claim be 
reopened.  The U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that the new-and-material-evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were previously 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of this 
holding, it appears that even a claim for basic eligibility 
that has previously been finally denied must first meet the 
new-and-material-evidence standard before such claim can be 
reopened.


FINDINGS OF FACT

1.  In June 1994, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits. 

2.  Additional evidence received since the June 1994 
determination, although new, is not material, is either 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final June 1994 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

The Veterans Claims Assistance Act (VCAA) became law in 
November 2000, Pub. L. No. 106-475, 114 Stat. 2096.  This 
legislation applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A.  Regulations implementing the VCAA have been 
issued.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim filed in February 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA benefits and the 
reasons that his claim had been denied by means of the 
discussions in the March 2002 decision and the November 2002 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Moreover, in this 
particular case, the RO notified the appellant of the 
provisions of the VCAA in letters dated in March 2002 and May 
2003.  

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2003).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


II.  Factual Background

The appellant filed his original compensation claim in April 
1994, reporting that he had service from May 1942 to January 
1946.  In support of his claim, he submitted a discharge 
certificate/enlistment record from the Philippine Army and a 
Processing Affidavit for Philippine Army Personnel.  The 
discharge certificate was for service from September 1943 to 
January 1946.  The enlistment record indicates that he had no 
previous enlistment in the Constabulary or in the Philippine 
Army.  He had suffered no wounds in service.  He had no 
military service under U.S. Government previous to the first 
Army enlistment, and no other military service.  The 
Affidavit for Philippine Army Personnel indicates that he had 
guerrilla service from May 1942 to September 1943.  He 
reported that he incurred a bullet wound on his stomach in 
May 1942 while in a guerrilla unit and was treated by a 
guerrilla medical officer, with no permanent disability 
incurred.  

In June 1994, the RO notified the appellant that his claim 
was disallowed because his name did not appear on the roster 
of recognized guerrillas in the records in its office.  

In December 1994, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

The appellant submitted a claim in February 2002 for 
disability benefits.  In March 2002 the RO notified the 
appellant that the certification from the Army that he had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces was binding on VA.  New and 
material evidence had not been received and his claim would 
not be reopened.  


In April 2002, the appellant submitted a copy of his marriage 
contract, a list of veterans certified by PVAO as entitled to 
shares of the Philippine Veterans Bank that included the 
appellant's name, a certification that the appellant was a 
pensioner of the Philippine Veterans Affairs Office, an 
affidavit that the appellant joined the Guerrillas on 
September 20, 1942, and first served as a kitchen helper; an 
enlistment record and final endorsement; a duplicate copy of 
the processing affidavit; a duplicate copy of the discharge 
certificate/enlistment record; a joint affidavit from two 
people who knew the appellant when young; and a letter from 
his daughter.

Also submitted was a certification from the Armed Forces of 
the Philippines, Office of the Adjutant General, regarding 
information of record in that office indicates that he joined 
Marking's Guerrillas in May 1942.  There was no indication 
that he was carried in the "RRGR" of 1948.  In addition, 
there were medical statements regarding current medical 
conditions.  There was a clinical abstract of a medical 
consultation for a certificate of disability for VA purposes.  
The appellant reported the circumstances of a gunshot wound 
in service.  Clinical findings were recorded with no findings 
of residuals of a gunshot wound.  The assessment was old 
gunshot wound of the stomach.  

Duplicate copies of some of the above documents were also 
submitted.  

In July 2002 the appellant expressed disagreement with the 
RO's determination, and he perfected his appeal in December 
2002 after receipt of a statement of the case.  

In May 2004, the appellant submitted a copy of a September 
2003 letter written to the U.S. Army Reserve Components 
Personnel & Administrative Center, regarding the decision 
that the appellant had no valid military service.  

III.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2003).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b) (2003).




Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2003).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2003).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

IV.  New and Material Evidence

Effective August 29, 2001, changes were made to 38 C.F.R. 
§ 3.156(a), which defines new and material evidence.  Since 
the appellant's request to reopen his claim was received in 
February 2002, the amended version of 38 C.F.R. § 3.156(a) 
should have been applied to his case by the RO.  

Under the old regulations, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (prior to August 29, 2001).  See Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is 
solely cumulative or repetitious in character will not serve 
as a basis for reconsideration of a previous decision.  
Moreover, Hodge stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, at 1363.

Under the amended provisions of 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The appellant has been advised by the RO of the necessity and 
requirement of submitting new and material evidence to reopen 
the claim and informed of the definition of new and material 
as was in effect for claims filed before August 29, 2001.  
(See for example, an RO letter to the appellant dated in 
March 2002).  Nevertheless, to whatever extent the new 
provisions of 38 C.F.R. § 3.156 have changed the approach to 
developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  In addition, the appellant's case turns upon a 
legal issue as to whether he had qualifying service for VA 
benefits purposes.  Therefore, any new evidence he submitted 
must be material as to that issue.  The Board concludes that 
any error occurring as a result of the RO applying the 
outdated language of 38 C.F.R. § 3.156 is non-prejudicial 
error and would have no bearing on the outcome of the 
appellant's case.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

V.  Analysis

In this case, additional evidence has been submitted since 
the June 1994 rating decision.  The evidence presented since 
the June 1994 determination includes: copy of his marriage 
contract, a certification by the Philippine Veterans Affairs 
Office (PVAO) that the appellant was entitled to shares of 
the Philippine Veterans Bank; a certification that the 
appellant was a pensioner of PVAO; an affidavit that the 
appellant joined the Guerrillas on September 20, 1942; an 
enlistment record and final endorsement; a duplicate copy of 
the processing affidavit; a duplicate copy of the discharge 
certificate/enlistment record; a joint affidavit from two 
people who knew the appellant when young; a letter from his 
daughter; a certification from the Armed Forces of the 
Philippines, Office of the Adjutant General, regarding 
information of record in that office indicates that he joined 
Marking's Guerrillas in May 1942; medical statements 
regarding current medical conditions and a clinical abstract 
of a medical consultation for a certificate of disability for 
VA purposes.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).  The appellant submitted duplicate copies of the 
evidence previously of record and considered at the time of 
the June 1994 decision.  Duplicate statements or documents, 
by their very nature, may not be new and material.  38 C.F.R. 
§ 3.156.  

Although the appellant submitted a copy of a letter dated in 
September 2003 written on his behalf to the service 
department attempting to establish military service, to date 
no evidence has been received indicating that he received a 
favorable reply establishing military service.  

To the extent that any of the evidence submitted since June 
1994 is "new" evidence, (to include a marriage contract, 
any administrative records, statements from the appellant, 
lay statements, or medical evidence which are not 
duplicative), this evidence is not material because it bears 
no relevance to the issue in this case.  Such evidence does 
not bear directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits, as 
established by military service verified by official 
documents and an official source (in this case ARPERCEN, now 
U. S. Army Reserve Personnel Command or ARPERSCOM.)  Such an 
issue turns upon the nature of the military service as 
recognized by law.  To this point, in December 1994, the 
service department has concluded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

None of the documents or evidence submitted by the appellant 
since June 1994 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
service for the purpose of receiving VA benefits.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, they 
are not new and material evidence.  The appellant does not 
contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).




ORDER


New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits, and 
the appeal is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



